DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 11093207. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 11093207 defines a method of providing a virtualized ID or license of a license holder, the method comprising: executing, with a processor, executable code stored in computer readable medium to determine contextual data for the virtualized ID or license that governs visual information for the virtualized ID or license that is to be presented, the contextual data comprising a plurality of role types corresponding to parties to which visual information for the virtualized ID or license may be presented; and for any given instance that the virtualized ID or license is to be presented to a relying party, displaying credential data of the virtualized ID or license on a display, wherein one or more visual characteristics of the credential data are selected for display according to the contextual data, including selected according to the role type of the relying party to which the credential data is to be presented; wherein at least one visual characteristic of the credential data of the virtualized ID or license is different between presentations of the virtualized ID or license to at least two different relying parties in at least one of: a location of at least some of the credential data on the display, a particular font used, a particular color used for text, a color scheme of an existing image, or a specific image that is independent of the credential data. It would have been obvious to one of ordinary skill in the art to notice claim 21 and 40 in current application and claim 1 in U.S. Patent No. 11093207 are almost identical. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. Dependent claim 22-39 are rejected because it’s almost identical to claim 2-18 of U.S. Patent No. 11093207.
Claim in Application 17443322
Claim in Patent 11093207
21. A method of providing a virtualized ID or license of a license holder, the method comprising: 
1. A method of providing a virtualized ID or license of a license holder, the method comprising: 
executing, with a processor, executable code stored in computer readable medium to determine contextual data for the virtualized ID or license that governs visual information for the virtualized ID or license that is to be presented, the contextual data comprising a plurality of role types corresponding to parties to which visual information for the virtualized ID or license may be presented; and 
executing, with a processor, executable code stored in computer readable medium to determine contextual data for the virtualized ID or license that governs visual information for the virtualized ID or license that is to be presented, the contextual data comprising a plurality of role types corresponding to parties to which visual information for the virtualized ID or license may be presented; and 
for any given instance that the virtualized ID or license is to be presented to a relying party, displaying credential data of the virtualized ID or license on a display, wherein one or more visual characteristics of the credential data are selected for display according to the contextual data, including selected according to the role type of the relying party to which the credential data is to be presented; 
for any given instance that the virtualized ID or license is to be presented to a relying party, displaying credential data of the virtualized ID or license on a display, wherein one or more visual characteristics of the credential data are selected for display according to the contextual data, including selected according to the role type of the relying party to which the credential data is to be presented; 
wherein at least one visual characteristic of the credential data of the virtualized ID or license is different between presentations of the virtualized ID or license to at least two different relying parties.
wherein at least one visual characteristic of the credential data of the virtualized ID or license is different between presentations of the virtualized ID or license to at least two different relying parties 
24. The method of claim 21, wherein the at least one visual characteristic that is different between the presentations of the virtualized ID or license to at least two different relying parties varies in at least one of: a location of at least some of the credential data on the display, a particular font used, a particular color used for text, a color scheme of an existing image, or a specific image that is independent of the credential data.
in at least one of: a location of at least some of the credential data on the display, a particular font used, a particular color used for text, a color scheme of an existing image, or a specific image that is independent of the credential data.


Conflicting claims numbers:
17443322
21+24,40
22
23
25
26
27
28
29
30
31
32
33
34
35
36
37
11093207
1
2
9
3
4
10
11
18
12
13
5
6
7
8
14
15


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 21-23 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel U.S. Patent Application 20160182707 in view of Wilczynski U.S. Patent Application 20160180332, and further in view of Becker U.S. Patent Application 20120046770.
Regarding claim 21, Gabel discloses a method of providing a virtualized ID or license of a license holder, the method comprising:
executing, with a processor, executable code stored in computer readable medium to determine contextual data for the virtualized ID or license that governs visual information for the virtualized ID or license to be presented (paragraph [0148]: software/program instructions/modules stored on tangible, non-transitory computer-readable medium… accessible by one or more computing devices configured to execute the software; paragraph [0105]: The app or remote server may identify a position of the 2D barcode in the image using a finder pattern in the barcode. The code may then be extracted and decoded using a decoding algorithm corresponding to the protocol used to encode the data included in the 2D barcode; paragraph [0105]: The user interface may display some or all of the data extracted from barcode, such as the name on the driver's license, the driver's license ID, the state of issuance, and/or the expiration date; see fig. 11B-11D); 
and for any given instance that the virtualized ID or license is to be presented to a relying party, displaying credential data of the virtualized ID or license on a display, wherein one or more visual characteristics of the credential data are selected for display according to the contextual data (paragraph [0105]: The user interface may display some or all of the data extracted from barcode, such as the name on the driver's license, the driver's license ID, the state of issuance, and/or the expiration date. A redo control may be provided that enables the user to rescan the driver's license; paragraph [0127]: The user interface may include an image of the driver's license, data scanned (e.g., photographed) from the driver's license (e.g., from an optical code (e.g., a 1D or 2D barcode or other optical code that may encode some or all of the textual information printed on the license; see fig. 11B-11D).
Gabel discloses all the features with respect to claim 21 as outlined above. However, Gabel fails to disclose the contextual data comprising a plurality of role types corresponding to parties to which visual information may be presented; one or more visual characteristics of the credential data including selected according to the role type of the relying party to which the credential data is to be presented; wherein at least one visual characteristic of the credential data is different between presentations to at least two different relying parties.
Wilczynski discloses the contextual data comprising a plurality of role types corresponding to parties to which visual information may be presented (paragraph [0025]: Digital wallet software application 202 comprises a plurality of example digital wallet assets, including a first credit card 204, a second credit card 206, a debit card 208, a coffee store gift card 210, a movie theater rewards card 212, a driver's license 214; paragraph [0064]: transaction processor module 170 may first exhaust one or more store (role type of a relying party) gift cards as a payment resource prior to using one or more store debit cards and then may exhaust the debit cards before using one or more credit cards when completing one or more purchases). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel’s to use digital wallet assets as taught by Wilczynski, to provide user with convenient and smooth transaction, and maximize user benefits.
Gabel as modified by Wilczynski discloses all the features with respect to claim 21 as outlined above. However, Gabel as modified by Wilczynski fails to disclose one or more visual characteristics of the credential data including selected according to the role type of the relying party to which the credential data is to be presented; wherein at least one visual characteristic of the credential data is different between presentations to at least two different relying parties.
Becker discloses one or more visual characteristics of the credential data including selected according to the role type of the relying party to which the credential data is to be presented; wherein at least one visual characteristic of the credential data is different between presentations to at least two different relying parties (paragraph [0056]: The access control component 114 and/or 160 can use this identity information to limit the user's access to the content repository 152, and to display to the user only an appropriate subset of the content repository 152 based upon, for example, the security or classification level possessed by the user, purchased license restrictions (such as basic or professional application version, previously purchased instructional modules, etc.), or self-configured user interest profile settings; display different content based on user’s security or classification level). Becker’s teaching of displaying different presentations to different parties can be combined with Gabel and Wilczynski’s device, to display different credential data of the virtualized ID or license for different users based on user’s identity.
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel and Wilczynski’s to display different data as taught by Becker, to provide more electronic security.

Regarding claim 22, Gabel as modified by Wilczynski and Becker discloses a method, according to claim 21, wherein the display is a display on a device of the license holder (Gabel’s paragraph [0127]: if the user has selected the "Ryan Jones" Driver's License entry, the example user interface illustrated in FIG. 12C may be presented. The user interface may include an image of the driver's license, data scanned (e.g., photographed) from the driver's license).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel’s to use digital wallet assets as taught by Wilczynski, to provide user with convenient and smooth transaction, and maximize user benefits; and combine Gabel and Wilczynski’s to display different data as taught by Becker, to provide more electronic security.

Regarding claim 23, Gabel as modified by Wilczynski and Becker discloses a method, according to claim 21, wherein the display is a display on a device of the relying party (Gabel’s paragraph [0083]: FIG. 8C illustrates an example notification that may be transmitted to an emergency contact previously specified by the user in the event an accident occurs; paragraph [0037]: The system 104 may be configured to communicate with user mobile terminals 116, 118 (and/or non-mobile terminals) via respective network interfaces over the telephone network 101 and/or the data network 102… The system 104 may also be configured to communicate with one or more transportation service provider systems 106 (fig. 1 display screen)… one or more legal service provider systems 114 (fig. 1 display screen)… The system 104 may also be configured to communicate with one or more devices 120, 122 (e.g., mobile phones or tablet computers) associated with contacts that a given user has indicated should be notified when certain conditions are detected).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel’s to use digital wallet assets as taught by Wilczynski, to provide user with convenient and smooth transaction, and maximize user benefits; and combine Gabel and Wilczynski’s to display different data as taught by Becker, to provide more electronic security.

Regarding claim 39, Gabel as modified by Wilczynski and Becker discloses the method of claim 21, wherein the display comprises both a display on a device of the license holder and  a display on a device of the relying party, and wherein at least a subset of the credential data of the virtualized ID or license is displayed on both the display on the device of the license holder and a display on a device of the relying party (Gabel’s paragraph [0105]: The user interface may display some or all of the data extracted from barcode, such as the name on the driver's license, the driver's license ID, the state of issuance, and/or the expiration date. A redo control may be provided that enables the user to rescan the driver's license; paragraph [0127]: The user interface may include an image of the driver's license, data scanned (e.g., photographed) from the driver's license (e.g., from an optical code (e.g., a 1D or 2D barcode or other optical code that may encode some or all of the textual information printed on the license; see fig. 11B-11D; Becker’s paragraph [0056]: The access control component 114 and/or 160 can use this identity information to limit the user's access to the content repository 152, and to display to the user only an appropriate subset of the content repository 152 based upon, for example, the security or classification level possessed by the user, purchased license restrictions (such as basic or professional application version, previously purchased instructional modules, etc.), or self-configured user interest profile settings; display different content based on user’s security or classification level).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel’s to use digital wallet assets as taught by Wilczynski, to provide user with convenient and smooth transaction, and maximize user benefits; and combine Gabel and Wilczynski’s to display different data as taught by Becker, to provide more electronic security.

Claim 40 recites the functions of the method recited in claim 21 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 21 applies to the medium steps of claim 40.

Claim 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel U.S. Patent Application 20160182707 in view of Wilczynski U.S. Patent Application 20160180332, in view of Becker U.S. Patent Application 20120046770, and further in view of Brooks U.S. Patent Application 20090158179.
Regarding claim 24, Gabel as modified by Wilczynski and Becker discloses all the features with respect to claim 21 as outlined above. However, Gabel as modified by Wilczynski and Becker fails to disclose the at least one visual characteristic that is different in at least one of: a location of at least some of the credential data on the display, a particular font used, a particular color used for text, a color scheme of an existing image, or a specific image that is independent of the content data.
Brooks discloses the visual characteristics that is different in at least one of: a location of at least some of the credential data on the display, a particular font used, a particular color used for text, a color scheme of an existing image or a specific image that is independent of the content data (paragraph [0050]: content elements other than, or in addition to, location and size relative to the display 40 may be modified as well, such as font of text, text orientation, foreground and background colors, color intensity, proportion of the content elements relative to one another, relative brightness, among others. Adjustment of the content elements may be implemented in a semi-automatic or fully automatic manner via computer assistance).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski and Becker’s to modify content as taught by Brooks, to facilitate selection and/or layout of the content elements or selection of one or more attributes of the content elements in compliance with the design rules or models.

Regarding claim 25, Gabel as modified by Wilczynski, Becker and Brooks discloses the method of claim 24, wherein the color scheme is varied by changing a background color on a display on a device of the relying party (Brooks’ paragraph [0050]: content elements other than, or in addition to, location and size relative to the display 40 may be modified as well, such as font of text, text orientation, foreground and background colors, color intensity, proportion of the content elements relative to one another, relative brightness, among others. Adjustment of the content elements may be implemented in a semi-automatic or fully automatic manner via computer assistance).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski and Becker’s to modify content as taught by Brooks, to facilitate selection and/or layout of the content elements or selection of one or more attributes of the content elements in compliance with the design rules or models.

Regarding claim 26, Gabel as modified by Wilczynski, Becker and Brooks discloses a method, according to claim 24, wherein the location of at least some of the credential data is varied by changing a location of a photo of the license holder on a display on a device of the relying party (Brooks’ paragraph [0050]: content elements other than, or in addition to, location and size relative to the display 40 may be modified as well, such as font of text, text orientation, foreground and background colors, color intensity, proportion of the content elements relative to one another, relative brightness, among others. Adjustment of the content elements may be implemented in a semi-automatic or fully automatic manner via computer assistance).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski and Becker’s to modify content as taught by Brooks, to facilitate selection and/or layout of the content elements or selection of one or more attributes of the content elements in compliance with the design rules or models.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gabel U.S. Patent Application 20160182707 in view of Wilczynski U.S. Patent Application 20160180332, in view of Becker U.S. Patent Application 20120046770, and further in view of Mardikar U.S. Patent Application 20090305673.
Regarding claim 27, Gabel as modified by Wilczynski and Becker discloses all the features with respect to claim 21 as outlined above. However, Gabel as modified by Wilczynski and Becker fails to disclose the contextual data comprises time of day.
Mardikar discloses the contextual data comprises time of day (paragraph [0041]: the process includes receiving the HMAC timestamp and/or counter from the sender and comparing such HMAC timestamp and/or counter with a pre-determined timestamp and/or counter that makes appropriate sense to determine veracity).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski and Becker’s to include timestamp as taught by Mardikar, to secure communication with a remote location via a network.

Claim 28-29 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel U.S. Patent Application 20160182707 in view of Wilczynski U.S. Patent Application 20160180332, in view of Becker U.S. Patent Application 20120046770, and further in view of Padur U.S. Patent Application 20160249212.
Regarding claim 28, Gabel as modified by Wilczynski and Becker discloses all the features with respect to claim 21 as outlined above. However, Gabel as modified by Wilczynski and Becker fails to disclose receiving information from the relying party to confirm identity of the relying party. 
Padur discloses receiving information from the relying party to confirm identity of the relying party (paragraph [0034]: the Device 250, for example, also includes an NFC Tag 251. The NFC Tag 251 may separately communicate with the portable device 210 using near field communications when the portable device 210 is brought into range of the NFC Tag 251; paragraph [0035]: The access module 240 may then verify, validate, or otherwise determine if the portable device 210 is a device permitted contact with the Device 250… a user of the portable device 210 entering a password, determining whether the attempted access is during a time of day during which accesses to the Device 250 is authorized, determining whether the portable device 210 is a dedicated device authorized to access the Device 250).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski and Becker’s to communicate with relying party as taught by Padur, to have a convenient way to access and/or communicate with a telecommunication device quickly and easily.

Regarding claim 29, Gabel as modified by Wilczynski, Becker and Padur discloses the method of claim 29, wherein the information from the relying party comprises the role type of the relying party (Padur’s paragraph [0044]: Once the portable device 210 has been verified and/or authorized by the NFC tag 251 and access module 240, the portable device 210 may begin communications with the Device 250; paragraph [0063]: The network management system 220 keeps a database 240 of the Devices 250 in the carrier's network within its scope of control. Once the logical identifier is located, it is provided back to the portable device 210… the logical identifier may be a Registration ID (role type) used to identify an ONT (Optical Network Terminal), an example of a Device 250 with an OLT (Optical Line Terminal)). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski and Becker’s to communicate with relying party as taught by Padur, to have a convenient way to access and/or communicate with a telecommunication device quickly and easily.

Regarding claim 36, Gabel as modified by Wilczynski, Becker and Padur discloses the method of claim 28, wherein the information from relying party is provided by an NFC tag (Padur’s paragraph [0044]: Once the portable device 210 has been verified and/or authorized by the NFC tag 251 and access module 240, the portable device 210 may begin communications with the Device 250; paragraph [0063]: The network management system 220 keeps a database 240 of the Devices 250 in the carrier's network within its scope of control. Once the logical identifier is located, it is provided back to the portable device 210). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski and Becker’s to communicate with relying party as taught by Padur, to have a convenient way to access and/or communicate with a telecommunication device quickly and easily.

Regarding claim 37, Gabel as modified by Wilczynski, Becker and Padur discloses the method of claim 36, wherein the information from the relying party provided by the NFC tag comprises the role type of the relying party (Padur’s paragraph [0044]: Once the portable device 210 has been verified and/or authorized by the NFC tag 251 and access module 240, the portable device 210 may begin communications with the Device 250; paragraph [0063]: The network management system 220 keeps a database 240 of the Devices 250 in the carrier's network within its scope of control. Once the logical identifier is located, it is provided back to the portable device 210… the logical identifier may be a Registration ID (role type) used to identify an ONT (Optical Network Terminal), an example of a Device 250 with an OLT (Optical Line Terminal)). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski and Becker’s to communicate with relying party as taught by Padur, to have a convenient way to access and/or communicate with a telecommunication device quickly and easily.

Regarding claim 38, Gabel as modified by Wilczynski, Becker and Padur discloses the method of claim 37, wherein the display is a display on a device of the license holder (Padur’s paragraph [0044]: Once the portable device 210 has been verified and/or authorized by the NFC tag 251 and access module 240, the portable device 210 may begin communications with the Device 250; paragraph [0019]: The portable device 110 illustrated in FIG. 1 generally comprises a power source 117, an input/output/user interface element 115, a processor 112, memory 120, a display 118). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski and Becker’s to communicate with relying party as taught by Padur, to have a convenient way to access and/or communicate with a telecommunication device quickly and easily.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gabel U.S. Patent Application 20160182707 in view of Wilczynski U.S. Patent Application 20160180332, in view of Becker U.S. Patent Application 20120046770, in view of Padur U.S. Patent Application 20160249212, and further in view of Crawford U.S. Patent Application 20080195498.
Regarding claim 30, Gabel as modified by Wilczynski, Becker and Padur discloses a method, according to claim 28, wherein the information received from the relying party is provided and is received by a device of the license holder via manual entry (Padur’s paragraph [0063]: The network management system 220 keeps a database 240 of the Devices 250 in the carrier's network within its scope of control. Once the logical identifier is located, it is provided back to the portable device 210; Gabel’s paragraph [0105]: The user interface may display some or all of the data extracted from barcode, such as the name on the driver's license, the driver's license ID, the state of issuance, and/or the expiration date; paragraph [0134]: The contact data may be received via a manual entry (e.g., via a keyboard) and/or the contact data may be received in an automated fashion). However, Gabel as modified by Wilczynski, Becker and Padur fails to disclose the information is provided verbally. 
Crawford discloses the information is provided verbally (paragraph [0047]: the customer may be given the access information verbally or electronically).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski, Becker and Padur’s to provide verbal information as taught by Crawford, to provide information to all kinds of users flexibly.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gabel U.S. Patent Application 20160182707 in view of Wilczynski U.S. Patent Application 20160180332, in view of Becker U.S. Patent Application 20120046770, in view of Padur U.S. Patent Application 20160249212, in view of Crawford U.S. Patent Application 20080195498, and further in view of Mardikar U.S. Patent Application 20090305673.
Regarding claim 31, Gabel as modified by Wilczynski, Becker, Padur and Crawford discloses all the features with respect to claim 21 as outlined above. However, Gabel as modified by Wilczynski, Becker, Padur and Crawford fails to disclose the contextual data comprises at least one of: a time of day, a physical location of the device of the license holder, a work schedule of the relying party, or a state of equipment associated with the relying party. 
Mardikar discloses the contextual data comprises at least one of: a time of day, a physical location of the device of the license holder, a work schedule of the relying party, or a state of equipment associated with the relying party (paragraph [0041]: the process includes receiving the HMAC timestamp and/or counter from the sender and comparing such HMAC timestamp and/or counter with a pre-determined timestamp and/or counter that makes appropriate sense to determine veracity).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski, Becker, Padur and Crawford’s to include timestamp as taught by Mardikar, to secure communication with a remote location via a network.

Claim 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel U.S. Patent Application 20160182707 in view of Wilczynski U.S. Patent Application 20160180332, in view of Becker U.S. Patent Application 20120046770, in view of Brooks U.S. Patent Application 20090158179, and further in view of Mardikar U.S. Patent Application 20090305673.
Regarding claim 32, Gabel as modified by Wilczynski, Becker and Brooks discloses the method of claim 21, wherein selecting one or more visual characteristics of the credential data comprises adjusting the one or more visual characteristics of the credential data presented on the display (Brooks’ paragraph [0050]: content elements other than, or in addition to, location and size relative to the display 40 may be modified as well, such as font of text, text orientation, foreground and background colors, color intensity, proportion of the content elements relative to one another, relative brightness, among others. Adjustment of the content elements may be implemented in a semi-automatic or fully automatic manner via computer assistance). However, Gabel as modified by Wilczynski, Becker and Brooks fails to disclose accessing a template that is stored separately from a device having the display and that contains information.
Mardikar discloses accessing a template that is stored separately from a device having the display and that contains information (paragraph [0037]: secure SMS service provider 330, may each include … other appropriate components for executing instructions such as program code and/or data (template) stored on one or more computer readable mediums to implement the various applications, data, and methods).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski, Becker and Brooks’ to access data from server as taught by Mardikar, to secure communication with a remote location via a network.

Regarding claim 33, Gabel as modified by Wilczynski, Becker, Brooks and Mardikar discloses the method of claim 32, wherein at least some of the credential data is stored with the template (Mardikar’s paragraph [0037]: secure SMS service provider 330, may each include … other appropriate components for executing instructions such as program code and/or data (template) stored on one or more computer readable mediums to implement the various applications, data, and methods).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski, Becker and Brooks’ to access data from server as taught by Mardikar, to secure communication with a remote location via a network.

Regarding claim 34, Gabel as modified by Wilczynski, Becker, Brooks and Mardikar discloses the method of claim 32, wherein proof of identity is provided to access the template (Mardikar’s paragraph [0032]: Identification information for a particular user or client device may be set during pre-registration. Identification information may be used with a timestamp and/or counter and HMAC).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski, Becker and Brooks’ to access data from server as taught by Mardikar, to secure communication with a remote location via a network.

Regarding claim 35, Gabel as modified by Wilczynski, Becker, Brooks and Mardikar discloses the method of claim 34, wherein the proof of identity is an HMAC message that uses a private key from the device of the license holder (Mardikar’s paragraph [0032]: Identification information may be used with a timestamp and/or counter and HMAC… Using an HMAC and a timestamp/counter, which is a private key, with, for example, the IMSI number, which is uniquely pre-registered, provides strong authentication compared to just sending an IMSI number by itself).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Gabel, Wilczynski, Becker and Brooks’ to access data from server as taught by Mardikar, to secure communication with a remote location via a network.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616